Citation Nr: 1419145	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  09-11 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, claimed as insomnia, to include as secondary to tinnitus. 

2.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to tinnitus or a sleep disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran had active duty service from June 1971 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified at a videoconference hearing before the Board in July 2010.  A transcript of that hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2009, the RO denied service connection for a sleep disorder.  The Veteran submitted a letter in October 2009 in association with a VA Form 9.  Although associated with a VA form 9, the letter was submitted three months after the Veteran submitted a substantive appeal for his psychiatric disability claim, which therefore did not require another substantive appeal.  The Veteran's statement specifically noted that the Veteran's doctor indicated that he has insomnia due to tinnitus.  The Veteran also noted another doctor's statement indicating that the tinnitus is as likely as not keeping him awake at night.  He did not indicate the date of the decision that he was appealing, but he did state that he was appealing the VA's decision.  

"A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a Notice of Disagreement. While special wording is not required, the Notice of Disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review. If the agency of original jurisdiction gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified."  38 C.F.R. § 20.201.  

In this case, the Veteran specifically noted that his case was decided incorrectly and that he was appealing the decision.  Although the statement was provided after a rating decision and a supplemental statement of the case, the statement specifically noted the issues to include the Veteran's belief that tinnitus caused his insomnia.  The fact that it was submitted in conjunction with a VA Form 9 is not pertinent to the determination as to whether it constitutes a notice of disagreement.  Therefore, the Board finds that the Veterans successfully submitted a timely notice of disagreement regarding the August 2009 rating decision denying service connection for a sleep disorder.  The Board must remand the claim for the RO to issue a Statement of the Case and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely Substantive Appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of entitlement to service connection for an acquired psychiatric disability is inextricably intertwined with the appeal for service connection for a sleep disorder, since it would appear that if the sleep disorder appeal was successful, there could be a relationship between the sleep disorder and a psychiatric disability.  Therefore, any decision on the acquired psychiatric disability would be premature at this point.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue the Veteran a Statement of the Case addressing the issue of entitlement to service connection for a sleep disorder.  The Veteran should be clearly advised of the time in which he has to file a Substantive Appeal if he wants to continue an appeal with respect to this matter.

2.  After completion of the above and any other development the RO deems necessary, the RO should review the expanded record and determine if service connection is warranted.  If that claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case regarding entitlement to service connection for an acquired psychiatric disability and return the case to the Board, after affording the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



